By the Court :
This action has gone on to judgment, foreclosure and sale. The original minutes of the referee are his private property; with them the court has nothing to do.
*145It appears that the evidence was taken by a stenographer. Sections 83 and 84, Code Civil Procedure, perhaps do not in express language refer to a trial before a referee, at which a stenographer takes notes. But sections 1018, 1022, etc., have made trials before referees so closely analogous to trials before the court, that it is reasonable to apply sections 83 and 84 to trials before referees. We see no reason why this officer of the court (sec. 52) should not file his notes in the one case as well as in the other, if required to do so.
It is objected that the stenographer’s notes are the minutes of the referee, and section 1007 is cited. But that section only says that they may be treated as the minutes of the judge, “ for the purposes of this article.”
It is objected that the motion is not really made by any party in interest. But the order (sec. 83) may be made in the discretion of a judge, without an application.
We think, then, that the order should be modified so as simply to require the plaintiff to file, within thirty days, the stenographer’s notes, and as so modified affirmed, without costs to either party.
Present — Learned, P. J., and Bóardman, J.; Landon, J., not acting.
Order modified so as to require plaintiff to file stenographer’s minutes only, and as modified affirmed, without costs.